 Case: 2:19-cv-01049-SDM-KAJ Doc #: 12 Filed: 01/27/20 Page: 1 of 2 PAGEID #: 89




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 James England,                                :   Case No. 2:19-cv-1049
                                               :
                      Plaintiff,               :   Judge: Sarah D. Morrison
       v.                                      :
                                               :   Notice of Substitution of Counsel
 City of Columbus, et al.,                     :
                                               :
                       Defendants.             :
                                               :

       Plaintiff James England respectfully gives notice that attorneys Jacqueline Greene and

Alphonse A. Gerhardstein are substituting for attorney Jo Kaiser in the above-captioned case.

Please cause the Court’s records to reflect this appearance and direct all future mailings to

Jacqueline Greene and Alphonse A. Gerhardstein and to co-counsel Jennifer L. Routte and C.

Christopher Alley.


                                                         Respectfully submitted,

                                                         /s/ Jacqueline Greene
                                                         Jacqueline Greene (0092733)
                                                         Attorney for Plaintiff
                                                         FRIEDMAN & GILBERT
                                                         50 Public Square, Suite 1900
                                                         Cleveland, Ohio 44113
                                                         P (216) 241-1430
                                                         F (216) 621-0427
                                                         jgreene@f-glaw.com

                                                         /s/ Alphonse A. Gerhardstein
                                                         Alphonse A. Gerhardstein (0032053)
                                                         Attorney for Plaintiff
                                                         GERHARDSTEIN & BRANCH
                                                         441 Vine Street, Suite 3400
                                                         Cincinnati, OH 45202
                                                         Phone: (513) 621-9100
                                                         Fax: (513) 345-5543
                                                         agerhardstein@gbfirm.com
 Case: 2:19-cv-01049-SDM-KAJ Doc #: 12 Filed: 01/27/20 Page: 2 of 2 PAGEID #: 90




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2020, a copy of the foregoing pleading was filed

electronically. Notice of this filing will be sent to all parties for whom counsel has entered an

appearance by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system. I further certify that a copy of the foregoing pleading and the Notice

of Electronic Filing has been served by ordinary U.S. mail upon all parties for whom counsel has

not yet entered an appearance electronically.

                                                      s/ Jacqueline Greene
                                                      Attorney for Plaintiff
